In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus regarding an expedited election matter. Upon consideration of the motion of the city of North Royalton to dismiss and/or for summary judgment and the answer of the Cuyahoga County Board of Elections,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed, effective October 11, 1995.
Moyer, C.J., Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Douglas, J., votes to dismiss, but only on laches.